                           UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


INA GROUP,                                                  Case No. 1:21-MC-07
     Plaintiff,                                             Dlott, J.
                                                            Litkovitz, M.J.
       vs.

NATUBHAI S. PATEL,                                          REPORT AND
    Defendant.                                              RECOMMENDATION


       Denise Harrison, a resident of Cincinnati, Ohio, filed a “Writ of Mandamus” in this

Court. (Doc. 1). The document states, verbatim:

       comes Now Denise Harrison in the above and A1602913 and files this petition
       against INA Group, Taraben Patel, Bhavesh Patel, Aproject LLC (Anton
       Parkemovich) ____________ ,

       And in support of, Now shows unto the court the following matters and facts.
       Denise Harrison claim that every time she files a motion it gets ignored even her
       requesting that the Judge put a final appealable judgement into the records allowing
       her The Fourteenth Amendment Due Process which Is basically a legal requirement
       that no citizen be deprived of their legal rights that are owed to a person. Her
       Appeals motion got dismissed by the Appellate Court due to the fact that the lower
       court never put a final appealable judgement on record which in fact Denise
       Harrison was entitled to meanwhile allowing the other parties the Respondants (sic)
       to proceed and prevail against Denise Harrison. Duley (sic) noted that it only takes
       the Judge 7 days to rule for the respondents whenever they put in any motion while
       the petitioner motions get ignored. Ohio Jud.Con.R.26 rule 2.6 Ensuring the Right
       to Be Heard.

       The petitioner also notes that the respondents have used unfactual (sic) statements
       concerning the HIPPA Law to persuade the court as well, withheld evidence which
       would have changed the outcome of this case only for their gain only.

(Doc. 1 at PAGEID 1-2).

       The Court is unable to discern Ms. Harrison’s alleged cause of action or the specific relief

she is seeking from this Court. For this reason, this matter should be dismissed.
        In addition, the Court takes judicial notice that the case referenced by Ms. Harrison in her

“Writ of Mandamus” is INA Group v. Patel, Case No. A 1602913 (Hamilton County Court of

Common Pleas). 1 This is the second time Ms. Harrison has initiated an action in this federal

court regarding this state court action. See INA Group, LLC v. Natubhai S. Patel, Case No. 1:18-

cv-733 (S.D. of Ohio). In her previous federal case, Ms. Harrison filed a pro se Notice of

Removal of the state court action in this Court. Ms. Harrison claims to be a party of interest in

the sale of property owned by the state court plaintiff, Ina Group, LLC, that was subject to a

foreclosure action in the Hamilton County Court of Common Pleas. After the property was sold

to a third party at a sheriff’s sale, Harrison filed a motion to intervene. Harrison was permitted to

intervene but failed to redeem the property from the sheriff’s sale. The property was sold on July

28, 2018 at a second sheriff’s sale to a third-party purchaser. When Harrison filed her Notice of

Removal in this Court, the state court was prevented from finalizing the state foreclosure action.

This federal court found it was without federal jurisdiction over the matter and remanded the

case to state court. (Id. at Doc. 10).

        To the extent Ms. Harrison may be taking issue with the proceedings in the state court

action that occurred after INA Group, LLC v. Natubhai S. Patel, Case No. 1:18-cv-733 (S.D. of

Ohio) was remanded to the state court, this federal court is without jurisdiction over the matter.

For the reasons stated in the Court’s previous decision (Id. at Doc. 10), the Court has neither

diversity nor federal question jurisdiction over the dispute and lacks subject matter jurisdiction

over Ms. Harrison’s “Writ of Mandamus.”




1
 Federal courts may take judicial notice of proceedings in other courts of record. See Rodic v. Thistledown Racing
Club, Inc., 615 F.2d 736, 738 (6th Cir. 1980) (quoting Granader v. Public Bank, 417 F.2d 75, 82 83 (6th Cir.
1969)). See also National Union Fire Ins. Co. v. VP Bldgs., Inc., 606 F.3d 835, 839 n.2 (6th Cir. 2010); Lyons v.
Stovall, 188 F.3d 327, 333 n.3 (6th Cir. 1999).


                                                         2
         Moreover, to the extent the foreclosure action is ongoing, 2 this Court must abstain from

hearing challenges to the state court proceedings. Absent extraordinary circumstances, federal

courts may not interfere with pending state court proceedings in order to entertain constitutional

challenges to the state proceedings. Younger v. Harris, 401 U.S. 37 (1971). Younger abstention

is warranted under the circumstances of this case. See Doscher v. Menifee Circuit Court, 75 F.

App’x 996 (6th Cir. 2003) (Younger abstention applied to debtor’s civil rights action alleging

state court violated his rights during foreclosure proceeding where foreclosure action was

pending in state court, proceeding involved matter of state interest, and debtor had adequate

opportunity to raise his challenges to proceedings).

                            IT IS THEREFORE RECOMMENDED THAT:

         1. Plaintiff’s “Writ of Mandamus” be DISMISSED with prejudice.

         2. The Court certify pursuant to 28 U.S.C. § 1915(a) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny plaintiff leave to appeal in forma pauperis. Plaintiff remains free to apply to

proceed in forma pauperis in the Court of Appeals. See Callihan v. Schneider, 178 F.3d 800,

803 (6th Cir. 1999), overruling in part Floyd v. United States Postal Serv., 105 F.3d 274, 277

(6th Cir. 1997).

Date:     7/2/2021
                                                        Karen L. Litkovitz
                                                        United States Magistrate Judge




2
  It appears from the docket of the state court action that the matter is still pending before that court. The day after
plaintiff filed her federal “Writ of Mandamus,” she filed a “motion to proceed with injunction application” in the
state court action. See INA Group v. Patel, Case No. A 1602913 (Hamilton County Court of Common Pleas) (See
https://www.courtclerk.org/data/case_ summary.php?sec=history&casenumber=A+1602913&
submit.x=17&submit.y=13) (last visited 7/1/2021).

                                                            3
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION



INA GROUP,                                            Case No. 1:21-MC-07
     Plaintiff,                                       Dlott, J.
                                                      Litkovitz, M.J.
       vs.

NATUBHAI S. PATEL, et al.,
    Defendants.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 4
